NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                      STATE OF ARIZONA, Appellant,

                                        v.

                       KARA ANNE STOWE, Appellee.

                             No. 1 CA-CR 21-0422
                               FILED 9-1-2022


           Appeal from the Superior Court in Maricopa County
                        No. CR2019-144622-001
           The Honorable Anne H. Phillips, Judge Pro Tempore

             JURISDICTION ACCEPTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Douglas Gerlach
Counsel for Appellant

Maricopa County Public Defender’s Office, Phoenix
By Cory Engle
Counsel for Appellee
                             STATE v. STOWE
                            Decision of the Court



                        MEMORANDUM DECISION

Presiding Judge Jennifer M. Perkins delivered the decision of the Court, in
which Judge James B. Morse Jr. and Judge Michael J. Brown joined.


P E R K I N S, Judge:

¶1           The State appeals the early termination of Kara Stowe’s
probation. For the following reasons, we accept special action jurisdiction
and deny relief.

           FACTUAL AND PROCEDURAL BACKGROUND

¶2             In September 2019, the State charged Stowe with multiple
counts of aggravated and extreme aggravated driving under the influence
(“DUI”). Stowe sold her car to pay for an attorney. Stowe later pled guilty
to one count of extreme aggravated DUI with a blood alcohol content of .20
or more, a class 6 undesignated felony. The superior court sentenced Stowe
to two years’ supervised probation and a 45-day jail sentence. The
sentencing order stated, “[a]ll but 14 consecutive days in jail may be
suspended [if] the defendant equips any motor vehicle she operates with a
certified ignition interlock device for a period of 12 months.” Stowe served
the 14-day jail sentence following the court’s pronouncement of sentence.

¶3             In August 2021, Stowe’s probation officer petitioned for early
termination of Stowe’s probation. The State opposed early termination,
arguing Stowe needed to serve 31 more days in jail because she failed to
install an interlock device on a vehicle. Stowe stated she did not install an
interlock device because she sold her car and has not driven since her
sentencing. The superior court terminated Stowe’s probation in September
2021, and the State timely appealed.

                               DISCUSSION

¶4            Although neither party raised the issue on appeal, we have an
independent obligation to ensure we have jurisdiction. Ochoa v. Bojorquez,
245 Ariz. 535, 535–36, ¶ 2 (App. 2018). Our legislature has specified seven
circumstances in which the State has authority to file an appeal in a criminal
case. See A.R.S. § 13-4032. Here, the State alleged that the superior court’s
order both affected substantial rights of the State and amounted to an illegal
sentence. A.R.S. § 13-4032(4)–(5). It is not clear that either provision applies


                                       2
                             STATE v. STOWE
                            Decision of the Court

under these circumstances to authorize the State’s appeal. But we need not
decide that question today; rather, we exercise our discretion to accept
special action jurisdiction. See State v. Bernini, 230 Ariz. 223, 225, ¶¶ 4–5
(App. 2012) (declining to resolve whether the State had statutory
authorization to appeal and exercising special action jurisdiction).

¶5             Special action jurisdiction is appropriate when a party has no
“equally plain, speedy, and adequate remedy by appeal,” Ariz. R.P. Spec.
Act. 1(a), or in cases “involving a matter of first impression, statewide
significance, or pure questions of law.” State ex rel. Pennartz v. Olcavage, 200
Ariz. 582, 585, ¶ 8 (App. 2001). The issue here is a matter of first impression
and a pure question of law: whether a probationer must install an ignition
interlock device to suspend the remainder of her jail time under A.R.S. § 28-
1382(I).

¶6             We review issues of statutory construction de novo. BSI
Holdings, LLC v. Ariz. Dep’t of Transp., 244 Ariz. 17, 19, ¶ 9 (2018). Our
objective is to “effectuate the text if it is clear and unambiguous.” Id. If the
text presents “only one reasonable interpretation, we apply it without
further analysis.” Stambaugh v. Killian, 242 Ariz. 508, 509, ¶ 7 (2017) (citation
omitted).

¶7             A person convicted for DUI with a blood alcohol content of
.20 or more is not eligible for probation or suspension of her sentence unless
she serves at least 45 consecutive days in jail. A.R.S. § 28-1382(D)(1). But the
superior court “may suspend all but fourteen days of the sentence if the
person equips any motor vehicle the person operates with a certified ignition
interlock device for a period of twelve months.” A.R.S. § 28-1382(I)
(emphasis added).

¶8              The State does not dispute that Stowe did not own a vehicle,
could not afford a vehicle, and did not operate a vehicle during her
probation. Yet the State argues Stowe needed to install and maintain an
ignition interlock device on a motor vehicle for 12 months—and her failure
to do so warrants an additional 31 days in jail. We disagree. Subsection (I)
conditions suspension of a portion of the required jail term on a probationer
installing an interlock device on any vehicle she operates. The State urges
us to construe that provision to either (i) make a probationer ineligible for
suspension of a part of the jail sentence if she does not own or operate a car,
or (ii) require a probationer to acquire and operate a car to qualify for the
reduced sentence. Even if the statutory text could support such an
approach, we decline to adopt such an absurd interpretation. Read in its
entirety, the statute does not gratuitously require a probationer to install an


                                       3
                            STATE v. STOWE
                           Decision of the Court

interlock device on a motor vehicle but unambiguously conditions
installation of an interlock device on any motor vehicle the probationer
operates. See State v. Ariz. Bd. of Regents, 253 Ariz. 6, 14 ¶ 28 (2022) ("In
considering two plausible interpretations of a statute, we will not credit one
that leads to absurd results."). Because Stowe did not operate any motor
vehicle during her probation, she complied with the statute and her
sentence. The superior court did not err when it terminated Stowe’s
probation.

                              CONCLUSION

¶9            We accept special action jurisdiction and deny relief.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        4